Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/325701 application originally filed February 14, 2019.
Amended claims 1-31, filed April 20, 2022, are pending and have been fully considered.
The Claim Objection, directed to claims 21 and 23-31, is withdrawn in light of applicants claimed amendments and remarks.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (WO 2016/010243 A1) hereinafter “Choi” hereafter cited under English Translation AU 2015290517 B2 “Choi”.
Regarding Claims 12-14
	Choi discloses in the abstract, disclosed are a composition for forming a particulate mill scale briquette, and a mill scale briquette. The disclosed composition for forming a mill scale briquette comprises mill scale particles and, as a binder, a cellulose ether compound with viscosity of 4,000-80,000 cps.  Choi discloses in paragraph 0039, the composition for forming a mill scale briquette may further include an additional binder in an amount of greater than 0 to about 15.0 parts or less by weight with respect to 100 parts by weight of the particulate mill scale. When the amount of the additional binder is within this range, the amount of the cellulose ether compound used may be reduced so that the preparation cost of the composition for forming a mill scale briquette may also be reduced. Furthermore, dust generation may be reduced, and a mill scale briquette with improved strength may be obtained.  Choi discloses in paragraph 0040, the additional binder may include at least one compound selected from the group consisting of molasse, corn starch, wheat starch, potato starch, polyethylene glycol (PEG), polyvinyl alcohol (PVA), polyacrylamide (PAM), sucrose, liquid glucose, gum, tragacanth gum, gelatin, alginic acid, polymethacrylate, polyvinylpyrrolidone (PVP), sodium polyacrylate, polyvinyl methyl ether (PLM), asphalt, bitumen, casein, epoxy resin, pitch, polyamide, polyurethane, and polyvinyl acetal.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuil et al. (US 4,981,494) hereinafter “Breuil” in view of Symons (US 2009/0312448).
Regarding Claims 1 and 24
	Breuil discloses in the abstract, a water-resistant fuel agglomerate based on finely divided fuel material, is characterized by the fact that it comprises, distributed within its constituent mass, effective proportions respectively of at least one organic binder selected from the group comprising starches, starch derivatives, flours, proteins, celluloses, hemicelluloses as well as the mixture of these substances, and of at least one organosilicic waterproofing or water-repelling agent. 
	Breuil discloses in column 1 lines 16-23, the finely divided fuel materials concerned may be any substances rich in carbon like for example coal fines or dusts, wood charcoal fines, coal coke fines, petroleum coke fines or a mixture of these products. These materials and in particular the fines and dusts of coal are produced in large quantity by modern extraction and washing processes, particularly of coal. 
	Breuil discloses in column 4 lines 61-67, the agglomerate may possibly comprise other constituents like for example carbonates, quick or slaked lime, dolomite, alkali silicates, clays, latices, borax, polyphosphates, phosphates, concentrated milk and/or whey, cement, polyvinyl alcohols and thermosetting resins. The proportion of these constituents may reach up to 15% by weight with respect to the weight of finely divided materials. 
	Breuil discloses in column 3 lines 65-67 and column 1-35, the organosilicic water-repelling agent is selected from the group of siliconates, wherein potassium alkyl siliconate being preferred.  Breuil discloses in column 4 lines 57-60, a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent. 
	It is to be noted, Breuil discloses the binder discloses a polyvinyl alcohol but fails to teach the polyvinyl alcohol being partially saponified, wherein the polyvinyl alcohol has a degree of saponification of at least 80%.
	However, it is known in the art to partially or fully saponify polyvinyl alcohols that may be used in solid fuels (i.e. charcoal briquettes) due to polyvinyl alcohols aid in improving the uniformity of the briquette material, as taught by Symons.
	Symons discloses in the abstract, a method of agglomeration (10) which has the steps of mixing a feedstock (12) of small particles which have an average particle size of 3 mm or less with a binder (14) which is in the form of a polyvinyl alcohol in the form of an aqueous polyvinyl alcohol solution in a first blender (16) to form a binder mixture (18), reacting a gelling agent (20) with the feedstock and the binder and processing the binder mixture to deliver an agglomerate (22).
	Symons discloses in paragraph 0043, the polyvinyl alcohols have increasing tensile strength with increasing degrees of polymerisation and molecular weight. The partially hydrolysed grades, at a given concentration in water, have a lower viscosity than the fully hydrolysed or saponified types. There is therefore an ideal molecular weight range at the acceptable concentration levels suitable for the invention. These are Mowiol grades 18/88, 23/88 and 26/88 by Clariant and the G-types GM14 and GH17 to GH22 by Nippon Gohsei and Celvol 518 by Celanese and in the fully hydrolysed or saponified grades, Mowiol 20/98 by Clariant and the Gohsenol N-types NH18, NH20, NN14 and N300 by Nippon Gohsei and Celvol 325 by Celanese with molecular weights in the range 100 000 to 170 000 g/mol and viscosities of a 4% solution at 20° C. in the range 16 to 30 mPa·s, with a degree of hydrolysis or saponification mol percent in the partially hydrolysed grades of between 86 and 89, an approximate ester value in mgKOH/g of 140±10 in the partially hydrolysed grades and in the fully hydrolysed grades, a degree of hydrolysis or saponification mol percent between 97 and 99 and an ester value of 20±5 mgKOH/g. Other than when controlled solubility is required such as for granulated gypsum, the fully hydrolysed grades are preferred.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to partially or fully saponify the polyvinyl alcohols of Breuil as taught by Symons.  The motivation to do so is polyvinyl alcohols may be used in solid fuels (i.e. charcoal briquettes) in order to aid in improving the uniformity of the briquette material.
Regarding Claim 2
	Breuil discloses in column 4 lines 61-67, the agglomerate may possibly comprise other constituents like for example carbonates, quick or slaked lime, dolomite, alkali silicates, clays, latices, borax, polyphosphates, phosphates, concentrated milk and/or whey, cement, polyvinyl alcohols and thermosetting resins. The proportion of these constituents may reach up to 15% by weight with respect to the weight of finely divided materials. 
Regarding Claims 3-5 and 27-28
	Breuil discloses in column 3 lines 65-67 and column 1-35, the organosilicic water-repelling agent is selected from the group of siliconates, wherein potassium alkyl siliconate being preferred.  Breuil discloses in column 4 lines 57-60, a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent. 
Regarding Claim 6
	Breuil discloses in column 4 lines 51-60, a proportion of 0.2 to 25% by weight of organic binder and a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent.
	It is to be noted, Breuil has met the limitation of the particulate material being present up to 99 % by weight due to the additional components present in the agglomerate are present up to 30 weight percent.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 23 and 25
	Breuil discloses in column , the moisture content of the briquette is 2.1 weight percent or less.
Regarding Claim 26
It is to be noted, Breuil discloses the binder discloses a polyvinyl alcohol but fails to teach the crosslinking agent of claim 26 of the present invention.
	However, it is known in the art to partially or fully saponify polyvinyl alcohols that may be used in solid fuels (i.e. charcoal briquettes) due to polyvinyl alcohols aid mixed with a crosslinking agent in improving the uniformity of the briquette material, as taught by Symons.
	Symons discloses in the abstract, a method of agglomeration (10) which has the steps of mixing a feedstock (12) of small particles which have an average particle size of 3 mm or less with a binder (14) which is in the form of a polyvinyl alcohol in the form of an aqueous polyvinyl alcohol solution in a first blender (16) to form a binder mixture (18), reacting a gelling agent (crosslinking agent) (20) with the feedstock and the binder and processing the binder mixture to deliver an agglomerate (22).
	Symons discloses in paragraph 0019, the method preferably includes the step of reacting a gelling agent with the binder and feedstock to form an agglomerate. The gelling agent may be selected from any one or combination of boric acid, borax, sipiolite, latex, bentonite and smectite.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a gelling agent (crosslinking agent) of Symons to the briquette mixture of Breuil.  The motivation to do so is the binder and gelling agent (crosslinking agent) mixture may be used in solid fuels (i.e. charcoal briquettes) in order to aid in improving the uniformity of the briquette material.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 5,893,946) in view of Yates (WO 97/13827 A1).
Regarding Claims 7-11
	Landis discloses in column 4 lines 40-65, a composition comprising activated carbon and/or an activated graphite and a combustible carbonaceous material that is capable of pyrolysis to provide heat. Suitable examples of uses for the composition include charcoal briquettes; igniter logs, e.g., for fireplaces; fuel for use in industrial and residential furnaces and for use by utility companies in producing electricity, and the like. In one embodiment, the composition comprises one or more combustible carbonaceous materials and a combination of a humic-containing ore and a low VOC-containing carbon or graphite. The composition can be in the form of a free-flowing mixture of combustible carbonaceous materials, carbon and/or graphite, and a humic-containing ore; or a mixture of combustible carbonaceous materials and activated carbon and/or activated graphite; or mixtures thereof.  The composition includes a binder so that the composition can be molded into a desired shape. One or more binders are mixed with the combustible carbonaceous material when manufacturing charcoal briquettes and igniter logs to maintain the carbonaceous material in a predetermined configuration. 
	Landis further discloses in column 5 lines 30-47, any binder ordinarily used to bind finely divided carbonaceous materials e.g., 37 µm to about 4500 µm in size, can be used with the carbonaceous compositions disclosed herein to enable the carbonaceous materials to retain a predetermined or desired briquette or igniter log shape without substantial breakage during handling. Such binders generally are present in amounts of about 1% to about 15% based on the total dry weight of the combustible carbonaceous material composition and may be adjusted to whatever amounts that will produce the desired strength, hardness or other desirable physical properties. Some of the binders which can be used to bind the combustible carbonaceous materials of this invention into a strong shape, such as a charcoal briquette shape, include bentonites, other clays, starches, sugars, cereals, core oils, sodium silicates, thermoplastic and thermosetting resins, vapor-curing binders, chemically-curing binders, heat-curing binders, pitches, resins, cements and various other binders known in the art. 
	Landis discloses in column 6 lines 5-31, the water-swellable clays used in the clay binder embodiment of the charcoal briquette compositions and methods include reactive hydroxyl groups that are more available for reaction with a hydroxyl-reactive substituent of organic binders when the clay is in the hydrated state. Accordingly, the organic binders useful in this embodiment of the present invention include any organic binder that is at least partially soluble in water (at least 10% by weight solubility at one atmosphere pressure and 25.degree. C.). A wide range of organic binders that are soluble in water and include a substituent reactive with the water-swellable clay hydroxyl groups include all of the starches, such as corn starch, wheat starch, barley starch, sorghum starch, sago palm starch, tapioca starch, potato starch, rice starch, and arrowroot starch, each including reactive hydroxyl groups; hydroxy alkyl celluloses, such as hydroxy methyl cellulose, hydroxy propyl cellulose, hydroxy propyl methyl cellulose, hydroxy ethyl cellulose, hydroxy propyl ethyl cellulose; the carboxy alkyl celluloses, such as carboxy methyl cellulose, carboxy ethyl cellulose, carboxy propyl methyl cellulose, and the like, each including reactive carboxyl groups; the polysaccharides, such as dextrin, dextrose, glucose, lactose, maltose, sucrose and the like; the hydroxyl-reactive gums such as gum arabic, gum tragacanth, guar gum, gum karaga, locust bean gum, okra gum, and the like; and any other hydroxyl-reactive organic adhesive materials that are non-toxic when pyrolyzed.  Landis further discloses the binder is a combination of a water-swellable clay and an organic binder selected from the group consisting of starch, a hydroxyl alkyl cellulose, dextrin, a gum, polyvinyl alcohol, a carboxy alkyl cellulose, metal salts of a carboxy alkyl cellulose, and a polysaccharide.
	It is to be noted, Landis discloses resins may be used as a binder but fails to disclose the claimed phenol formaldehyde resin in the amount of 0.5 to 1.5 wt% as a binder.
	However, it is known in the art to use phenol formaldehyde resin as a binder in a briquette, as taught by Yates.  Yates discloses in the abstract, mineral fines such as coal fines are agglomerated structures into briquettes or tablets by a cold roll-press operation using as a binder an ester-cured alkaline phenol-formaldehyde resole resin together with an oxyanion to enhance green strength.  Yates discloses on page 4 lines 10-17, the amount of alkaline phenol-formaldehyde resin to be added to the fines such as coal will normally be 1 to 6% by weight of the fines.  It is to be noted, Yates discloses it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the amount of ester-cured alkaline phenol-formaldehyde resole resin through routine experimentation depending upon the weight/size of the fines.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the ester-cured alkaline phenol-formaldehyde resole resin of Yates as the resin binder of Landis.  The motivation to do so is to use a binder that aids in improving the strength and burning properties of a briquette.


Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 5,893,946) in view of Michailovski et al. (WO 2016/189044 A1) hereinafter cited under US 2018/0179461 “Michailovski”.
Regarding Claims 15-22
	Landis discloses in column 4 lines 40-65, a composition comprising activated carbon and/or an activated graphite and a combustible carbonaceous material that is capable of pyrolysis to provide heat. Suitable examples of uses for the composition include charcoal briquettes; igniter logs, e.g., for fireplaces; fuel for use in industrial and residential furnaces and for use by utility companies in producing electricity, and the like. In one embodiment, the composition comprises one or more combustible carbonaceous materials and a combination of a humic-containing ore and a low VOC-containing carbon or graphite. The composition can be in the form of a free-flowing mixture of combustible carbonaceous materials, carbon and/or graphite, and a humic-containing ore; or a mixture of combustible carbonaceous materials and activated carbon and/or activated graphite; or mixtures thereof.  The composition includes a binder so that the composition can be molded into a desired shape. One or more binders are mixed with the combustible carbonaceous material when manufacturing charcoal briquettes and igniter logs to maintain the carbonaceous material in a predetermined configuration. 
	Landis further discloses in column 5 lines 30-47, any binder ordinarily used to bind finely divided carbonaceous materials e.g., 37 µm to about 4500 µm in size, can be used with the carbonaceous compositions disclosed herein to enable the carbonaceous materials to retain a predetermined or desired briquette or igniter log shape without substantial breakage during handling. Such binders generally are present in amounts of about 1% to about 15% based on the total dry weight of the combustible carbonaceous material composition and may be adjusted to whatever amounts that will produce the desired strength, hardness or other desirable physical properties. Some of the binders which can be used to bind the combustible carbonaceous materials of this invention into a strong shape, such as a charcoal briquette shape, include bentonites, other clays, starches, sugars, cereals, core oils, sodium silicates, thermoplastic and thermosetting resins, vapor-curing binders, chemically-curing binders, heat-curing binders, pitches, resins, cements and various other binders known in the art. 
	Landis discloses in column 6 lines 5-31, the water-swellable clays used in the clay binder embodiment of the charcoal briquette compositions and methods include reactive hydroxyl groups that are more available for reaction with a hydroxyl-reactive substituent of organic binders when the clay is in the hydrated state. Accordingly, the organic binders useful in this embodiment of the present invention include any organic binder that is at least partially soluble in water (at least 10% by weight solubility at one atmosphere pressure and 25.degree. C.). A wide range of organic binders that are soluble in water and include a substituent reactive with the water-swellable clay hydroxyl groups include all of the starches, such as corn starch, wheat starch, barley starch, sorghum starch, sago palm starch, tapioca starch, potato starch, rice starch, and arrowroot starch, each including reactive hydroxyl groups; hydroxy alkyl celluloses, such as hydroxy methyl cellulose, hydroxy propyl cellulose, hydroxy propyl methyl cellulose, hydroxy ethyl cellulose, hydroxy propyl ethyl cellulose; the carboxy alkyl celluloses, such as carboxy methyl cellulose, carboxy ethyl cellulose, carboxy propyl methyl cellulose, and the like, each including reactive carboxyl groups; the polysaccharides, such as dextrin, dextrose, glucose, lactose, maltose, sucrose and the like; the hydroxyl-reactive gums such as gum arabic, gum tragacanth, guar gum, gum karaga, locust bean gum, okra gum, and the like; and any other hydroxyl-reactive organic adhesive materials that are non-toxic when pyrolyzed.  Landis further discloses the binder is a combination of a water-swellable clay and an organic binder selected from the group consisting of starch, a hydroxyl alkyl cellulose, dextrin, a gum, polyvinyl alcohol, a carboxy alkyl cellulose, metal salts of a carboxy alkyl cellulose, and a polysaccharide.
	It is to be noted, Landis discloses various binders may be used but fails to disclose the claimed styrene acrylate emulsion in the claimed amount and the additional components of claims 19, 20 and 22.
	However, Michailovski discloses in the abstract, a briquette comprising coal fines and a binder composition comprising at least one homo- or copolymer of (meth)acrylic acid (i) and at least one alkyl(meth)acrylate-styrene-copolymer (ii), a method for manufacturing said briquette and the use of a binder composition for the agglomeration of coal fines.
	Michailovski discloses in paragraph 0046, at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be derived from a mixture comprising other monomers in an amount of up to 10 wt.-%, preferably 5 wt.-% based on the total weight of the mixture. In case these other monomers are present, they are preferably selected from vinyl formate, vinyl acetate, vinyl propionate, acrylonitrile, methacrylonitrile, acrylic acid, methacrylic acid, acrylamide, methacrylamide, vinyl chloride, vinylidene chloride, vinyl ethyl ether, ethylene, propylene, butadiene, isoprene, N-vinylpyrrolidone, vinylsulfonic acid and alkali metal salts thereof, acrylamidopropanesulfonic acid and alkali metal salts thereof, sulfonated styrene and alkali metal salts thereof, acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, N-alkyl- and N-hydroxyalkylamides of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, diesters of dihydric alcohols of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, the vinyl or allyl esters of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, N,N′-divinyl- or N,N′-diallylurea derivatives or divinylaromatics.  Michailovski discloses in paragraph 0048, the at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be present as a mixture of two or more alkyl(meth)acrylate-styrene-copolymers (ii) according to the invention. Usually not more than three alkyl(meth)acrylate-styrene-copolymers (ii) are present, preferably only one alkyl(meth)acrylate-styrene-copolymer (ii) is present.
 	Michailovski discloses in paragraph 0052, the binder composition comprises at least one cross-linking agent (iii) selected from the group consisting of polymers having at least one functional group which is selected from the group comprising hydroxy, primary, secondary and tertiary amine, epoxy and aldehyde and polyvalent metal complexes.  Michailovski discloses in paragraph 0082, ≥0.1 wt.-% to ≤5 wt.-% (iii) at least one cross-linking agent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add at least one alkyl (meth)acrylate-styrene-copolymer and crosslinking agents of Michailovski to the binder composition of Landis.  The motivation to do so is to use a binder that aids in improving the mechanical stability and strength properties of a briquette.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuil et al. (US 4,981,494) hereinafter “Breuil” in view of Symons (US 2009/0312448) and further in view of Michailovski et al. (WO 2016/189044 A1) hereinafter cited under US 2018/0179461 “Michailovski”.
Regarding Claims 29-31
Breuil modified by Symons discloses the briquette of claim 1 of the present invention but fails to further teach briquette is coated with a waterproofing agent comprises a styrene-acrylate or a bitumen emulsion.
However, Michailovski discloses in the abstract, a briquette comprising coal fines and a binder composition comprising at least one homo- or copolymer of (meth)acrylic acid (i) and at least one alkyl(meth)acrylate-styrene-copolymer (ii), a method for manufacturing said briquette and the use of a binder composition for the agglomeration of coal fines.
	Michailovski discloses in paragraph 0046, at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be derived from a mixture comprising other monomers in an amount of up to 10 wt.-%, preferably 5 wt.-% based on the total weight of the mixture. In case these other monomers are present, they are preferably selected from vinyl formate, vinyl acetate, vinyl propionate, acrylonitrile, methacrylonitrile, acrylic acid, methacrylic acid, acrylamide, methacrylamide, vinyl chloride, vinylidene chloride, vinyl ethyl ether, ethylene, propylene, butadiene, isoprene, N-vinylpyrrolidone, vinylsulfonic acid and alkali metal salts thereof, acrylamidopropanesulfonic acid and alkali metal salts thereof, sulfonated styrene and alkali metal salts thereof, acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, N-alkyl- and N-hydroxyalkylamides of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, diesters of dihydric alcohols of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, the vinyl or allyl esters of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, N,N′-divinyl- or N,N′-diallylurea derivatives or divinylaromatics.  Michailovski discloses in paragraph 0048, the at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be present as a mixture of two or more alkyl(meth)acrylate-styrene-copolymers (ii) according to the invention. Usually not more than three alkyl(meth)acrylate-styrene-copolymers (ii) are present, preferably only one alkyl(meth)acrylate-styrene-copolymer (ii) is present.
 	Michailovski discloses in paragraph 0052, the binder composition comprises at least one cross-linking agent (iii) selected from the group consisting of polymers having at least one functional group which is selected from the group comprising hydroxy, primary, secondary and tertiary amine, epoxy and aldehyde and polyvalent metal complexes.  Michailovski discloses in paragraph 0082, ≥0.1 wt.-% to ≤5 wt.-% (iii) at least one cross-linking agent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add at least one alkyl (meth)acrylate-styrene-copolymer and crosslinking agents of Michailovski to the binder composition of Breuil.  The motivation to do so is to use a binder that aids in improving the mechanical stability and strength properties of a briquette.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-31 have been considered but are moot because the new grounds of rejection does not rely on any the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicants argued “Applicant respectfully submits that the binder concentration described in claim 12 is a much narrower range compared to the broad range in Choi.  In addition, the binder material in claim 12 is anionic polyacrylamide. Choi teaches about 25 binder materials to choose from. Choi does not mention anionic polyacrylamide anywhere, nor teaches in any way anionic polyacrylamide should be preferred. Again, Applicant respectfully submits that the choice of binder material described in claim 12 is much narrower compared to the list of binder materials disclosed by Choi. In sum, claim 12 of the present application describes a much narrower range of both the binder material and the binder material weight percentage, compared to the cited Choi reference. The broad choice of the binder material and the broad binder weight percentage in Choi do not describe the claimed range in claim 12 with sufficient specificity to be anticipatory.”
Applicants arguments are not deemed persuasive.  First, Choi specifically teaches a polyacrylamide, meeting the binder of claim 12 of the present invention.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  Second, applicants’ arguments directed to the overlapping ranges are not persuasive due to applicants failing to provide evidence of critically of ranges.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Therefore, it is maintained that Choi has met the binder weight percentages of the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771